Citation Nr: 1040701	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in April 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDING OF FACT

Posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment with 
reduced reliability and productivity under the General Rating 
Formula for Mental Disorders and the symptoms associated with the 
diagnosis of posttraumatic stress disorder under the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), but does not produce occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 
percent for posttraumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre-adjudication, content-complying VCAA notice 
by letter dated in November 2004 on the underlying claim of 
service connection.  Where, as here, service connection has been 
granted and initial rating has been assigned, the claim of 
service connection has been more than substantiated, the claim 
has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in May 2005 and in March 2007, and obtained a non-VA 
evaluation, conducted by Grant County, dated in June 2006.  The 
Veteran has not contended and the record does not show a material 
change in the disability since the VA examination in March 2007 
to warrant a reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 










REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder is rated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  








Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of 
impairment from posttraumatic stress disorder under 38 C.F.R. § 
4.130 is not restricted to the symptoms provided in Diagnostic 
Code 9411.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the diagnosis of posttraumatic stress disorder in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  



A GAF score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Facts

In a lay statement dated in September 2004, the Veteran's friend 
of fifteen years indicated that during most of the time he has 
known the Veteran, the Veteran has isolated himself from other 
people.  He indicated that the Veteran regularly had problems 
with authority, problems sleeping, controlling anger, and had 
flashbacks.  

In his claim filed in October 2004, the Veteran indicated that he 
experienced panic attacks, fear, anger, sleep problems, intrusive 
images and avoided crowds.  

On VA examination in May 2005, the examiner noted the Veteran 
served as a medic in Vietnam from August 1968 to July 1969.  The 
Veteran reported having seasonal employment with the Forest 
Service.  He indicated that he was angry with his wife in certain 
situations, had no friends, and only had acquaintances.  The 
Veteran indicated that was not involved in any community 
activities and was nervous and uncomfortable in social 
situations.  He indicated he got along with neighbors who lived 
in his neighborhood for as long as he did, but he was upset with 
his new neighbors.  He claimed he had dreamt about his service 
and Vietnam.  The Veteran indicated that he enjoyed woodworking 
and building projects.  He denied having avoidance symptoms and 
was not startled by loud noises.  

Mental examination showed the Veteran had excellent hygiene and 
was dressed comfortably.  He had no psychomotor agitation, his 
expressive, reactive, and spontaneous movements were moderately 
restricted.  Speech was unremarkable and his attitude was 
cautious.  Mood was okay.  His affect was mildly depressed.  The 
Veteran was alert and oriented.  There were no difficulties with 
attention and concentration and memory was grossly intact.  The 
Veteran showed good judgment toward future goals.  He displayed 
no obsessions, delusions or compulsions.  The Veteran reported 
some very distant suicidal ideations, and denied homicidal 
ideations or hallucinations.  Thinking processes were largely 
sequential, logical, and goal directed.  

The examiner noted the Veteran had recurrent and intrusive 
distressing recollections dreams of trauma in Vietnam.  The 
Veteran reported persistent avoidance of stimuli associated with 
traumatic event, a restricted range of affect, increased arousal, 
sleep impairment, irritability, outbursts of anger, and 
hypervigilance.  The Veteran indicated that he generally enjoyed 
his work with the Forest Service, which is fairly isolative.  He 
maintained good contact with his adult children.  

The GAF score was 65, which the examiner explained signified mild 
to moderate difficulties with social and occupational 
functioning.  

A private evaluation in June 2006, indicates that the Veteran was 
experiencing marital problems due to his posttraumatic stress 
disorder.  Mental status exam summary shows speech was normal, 
mood was depressed, affect was blunted, thoughts were logical, 
and content was unremarkable.  The Veteran indicated he liked 
working with his crews, but he preferred to work by himself.  He 
was hypervigilant, denied delusional ideation, and was oriented.  
He had one friend and numerous acquaintances.  Recent and remote 
memory was intact, judgment and insight was normal.  The Veteran 
had mood swings and anxiety attacks.  The examiner noted the 
Veteran's symptoms included reexperiencing traumatic events, 
avoidance, arousal, and distress or impairment in functioning.  
The GAF score was 45.  The examiner noted the Veteran had short 
term memory loss and was at risk of losing his job as he was 
unable to remember and locate his work site.  

On VA examination in March 2007, the examiner indicated that the 
Veteran was neatly groomed, thought processes were logical and 
relevant with no signs of delusional content noted.  Speech, eye 
contact, and behavior were within normal limits.  The examiner 
noted the Veteran was capable of maintaining personal hygiene and 
other activities of daily living.  

The Veteran denied episodes of violence since his last 
examination.  He enjoyed his seasonal job as crew chief with the 
U.S. Forest Service and got a long with the crew he managed.  He 
disliked being off work and became more irritable and depressed 
during the winter months.  The Veteran reported that his 
relationship with his wife was very tenuous and was in contact 
with his son, daughter, and brother.  The Veteran indicated that 
he had one close friend, denied having regular social activities, 
and disliked social gatherings.  Leisure and recreational 
activities included woodworking, hiking, camping, fishing, and 
hunting.  

The Veteran denied any history of hallucinations other than those 
associated with drug and alcohol abuse many years ago.  He 
reported compulsive behavior, occasional episodes of depression, 
irritability, anger, infrequent panic attacks, difficulty 
concentrating, short term memory problems, nightmares, and 
suicidal ideation without intent to harm himself.

The examiner noted that the Veteran's symptoms of posttraumatic 
stress disorder included intrusive memories, nightmares, 
flashbacks, avoidance, memory problems, impaired concentrations, 
disturbed sleep, moderate hypervigilance, and episodes of 
irritability.  Range of affect appeared moderately constricted.  
The examiner noted the Veteran felt estranged from others, 
avoided close personal relationships, but usually got along well 
superficially with most people.  The examiner noted that based on 
MMPI-2 profile, the Veteran's test results showed characteristics 
to include depression, insecurity, inadequacy, confused thinking, 
and withdrawal.  

Mental status examination shows the Veteran was oriented.  Memory 
functioning was average, logical reasoning and abstract reasoning 
appeared to be within normal limits.  The GAF score was 60.  

VA records show that in June 2007 the Veteran was oriented and 
his speech was normal.  In December 2008, the Veteran's mood was 
flat.  It was noted that the Veteran often isolated himself and 
had disturbed sleep.  He reported responding with strong anger to 
injustices, which caused him problems at work.  He denied 
hallucinations and delusions.  Judgment was good, short term 
memory was impaired, which affected his job performance.  The 
examiner noted the Veteran was not interested in developing 
relationships, however he was able to relate to his children and 
friends.  The GAF score was 58.  

In a statement in May 2008, the Veteran claimed that his anger, 
isolation, and withdrawal affected all aspects of his life.  He 
claimed that due to his symptoms he has had only seasonal jobs, 
few promotions, and his ability to obtain and maintain employment 
was seriously impaired.  His marriage was strained and his 
relationships with people were seriously impaired.  

In a statement in July 2008, the Veteran stated that he easily 
was awaken at night by any type of noise, had flashbacks of 
treating wounded soldiers in Vietnam, and had a phobia of the 
dark.  

VA records show that in January 2009 the Veteran had a history of 
being verbally violent in employment situations and was working 
on how to deal with manipulative supervisors.  The examiner noted 
the Veteran was able to think conceptually and mood was labile, 
depending on the situational triggers.  In March 2009, the 
Veteran seemed to have resolved issues at work and with his wife.  

In a statement in April 2010, the Veteran's spouse stated that 
the Veteran had shut down his feelings, had repressed emotions, 
was unable to sleep, was depressed, and experienced intense 
anger.  

In September 2010, the Veteran's representative indicated that 
the Veteran's bouts of depression lasted several days, he had 
intrusive daily combat memories, and a GAF score of 55.  



Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  First, 
the Veteran has symptomatology that is associated with the rating 
criteria and symptomatology not covered in the rating criteria, 
but is associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which is referred to in 38 C.F.R. Part 4, § 
4.130 (rating mental disorders).  And two, while there has been 
some fluctuation in the severity of the symptoms of posttraumatic 
stress disorder, the overall severity of the symptoms has not 
materially changed throughout the appeal period.

Although the Veteran has occupational impairment, he still is 
able to work.  He has seasonal employment with the Forest 
Service.  During the appeal period, his employment has been 
impaired by short term memory loss and inability to deal with 
authority, however the evidence shows that even though the 
Veteran preferred to work by himself, he enjoyed working with his 
crew.  On VA examination in May 2005, on private evaluation in 
June 2006, and on VA examination in March 2007, the Veteran was 
oriented.  VA records show that in March 2009 the Veteran was 
able to control his anger and issues at work appeared to have 
resolved.  

As for social impairment, while the Veteran was uncomfortable in 
social situations and did not have many friends, the evidence 
shows that he had acquaintances, had one close friend, got along 
with some of his neighbors, and superficially got along well with 
most people.  

As for family relationships, it is clear the Veteran's disability 
has strained his marriage due to emotional numbing, but the 
marriage has remained intact despite the difficulties.  And the 
Veteran has a good relationship with his adult children and 
brother. 



Throughout the appeal period, speech has been normal and hygiene 
has been good.  VA records documented symptoms of depression, 
social isolation, anxiety, panic attacks and compulsive behavior.  
While the Veteran had one isolated GAF score of 45 on private 
evaluation in June 2006, the Global Assessment of Functioning 
scores were mainly in the range of 51 to 60, which is suggestive 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers or co-workers), which is consistent with his 
functioning as reported on VA examination in 2005 and 2007.  

As for the effect of the symptoms on judgment, thinking, or mood, 
on VA examination in May 2005 mood was "okay", thinking was 
logical, and judgment was oriented toward future goals.  On 
private evaluation in June 2006, the examiner indicated mood 
swings, however judgment was normal and thoughts were logical.  
While on VA examination in March 2007, the examiner indicated 
that based on the MMPI-2 profile, the Veteran's test results were 
characteristic of confused thinking, reasoning was within normal 
limits and judgment was good.  

Based on the findings, the symptoms overall have not resulted in 
occupational and social impairment with deficiencies in most 
areas such as work and family relations, judgment, thinking, or 
mood, that are the equivalent to the symptoms listed in the 
criteria for a 70 percent rating, namely, obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.   




As for symptoms associated with the diagnosis of posttraumatic 
stress under DSM-IV, such as nightmares, intrusive thoughts, 
avoidance, sleep disturbance, flashbacks, irritability and anger, 
detachment, difficulty concentrating, hypervigilance, and startle 
response, these symptoms by themselves or in combination with 
other symptoms do not more nearly approximate or equate to 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood for the next higher rating.  

Lay statements were received from the Veteran's spouse and 
friend, who are competent to the extent that they describe 
symptoms of posttraumatic stress disorder of which they have 
personal knowledge.  Based on the competent lay statement 
addressing symptoms of posttraumatic stress disorder, findings of 
VA records from 2007 to 2009, two VA examinations, a private 
evaluation, and considering the symptoms associated with the 
diagnosis of posttraumatic stress under DSM-IV and the GAF 
scores, the disability picture does not more nearly approximate 
or equate to occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 50 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  



There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  In other words, the Veteran 
does not experience any symptomatology not already encompassed in 
the Rating Schedule. 

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 50 percent for posttraumatic stress 
disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


